DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 18-25 are objected to because of the following informalities: Each claim allegedly depends from claim 16 which is a system claim. Appropriate correction is required. Examination is based upon independent claim 17 as the parent method claim.
Claim 16 depends on itself and refers to itself as a method claim. Correction is required if claim 16 depends from system claim 11. Otherwise, correct claim to depend from claim 17 or cancel claim 16 and add new dependent claim 26 to depend from claim 17.
In claim 17, where are 1 and 2 under step B?
On next submission, be sure to indicate status for each claim as: Original, Amended, Previously Presented, Canceled, or New. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)

Step 1
In the instant case, claim 17 is directed to a process. Claim 17 is representative of claims 1-16 and 18-25 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether claim 17 is directed to a judicial exception. Elements of an abstract idea are underlined:
17.    In a method for conducting a real-time auction of a subscriber customer product, on a computer-implemented network between network subscribers, incident to a trade-in of said customer product, for a product available from a subscriber, wherein the improvement comprises:
A.    Providing a network of subscribers having a community of interest in the wholesale sale and purchase of a customer product to be taken in trade toward the purchase of a customer product from a subscriber
B.    Creating a verified appraisal of said customer product to be taken in trade by a subscriber in a transaction with said customer, said customer product specific appraisal having customer product specific information derived from said customer product, preliminary to said transaction with said consumer, wherein said customer product specific information includes:
3.    Information associated with objective information characteristic of the physical and/or operational features of said luxury item,
4.    Information derived from an inspection and subjective impression of said luxury item by a qualified appraiser;
C.    Establishing a customer product specific appraisal log upon said network for said customer product to be taken in trade, said log being searchable and accessible to subscribers to said network;
D.    Disseminating said customer product specific appraisal, in a real-time, to network subscribers, having profile preferences for said customer product, concurrent with negotiating a transaction with said customer involving a trade-in for said customer product; and
E.    Concluding said customer transaction involving said trade-in of said customer product, wherein said luxury item is transferred from said customer to a subscriber on said network.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. 
Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Generic elements are in italics:
17.    In a method for conducting a real-time auction of a subscriber customer product, on a computer-implemented network between network subscribers, incident to a trade-in of said customer product, for a product available from a subscriber, wherein the improvement comprises:
A.    Providing a network of subscribers having a community of interest in the wholesale sale and purchase of a customer product to be taken in trade toward the purchase of a customer product from a subscriber
B.    Creating a verified appraisal of said customer product to be taken in trade by a subscriber in a transaction with said customer, said customer product specific appraisal having customer product specific information derived from said customer product, preliminary to said transaction with said consumer, wherein said customer product specific information includes:
3.    Information associated with objective information characteristic of the physical and/or operational features of said luxury item,
4.    Information derived from an inspection and subjective impression of said luxury item by a qualified appraiser;
C.    Establishing a customer product specific appraisal log upon said network for said customer product to be taken in trade, said log being searchable and accessible to subscribers to said network;
D.    Disseminating said customer product specific appraisal, in a real-time, to network subscribers, having profile preferences for said customer product, concurrent with negotiating a transaction with said customer involving a trade-in for said customer product; and
E.    Concluding said customer transaction involving said trade-in of said customer product, wherein said luxury item is transferred from said customer to a subscriber on said network.

Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing netowrk to follow a procedure for organizing human activity. 

Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Conclusion
Claims 1-25 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter. 
The preambles of claims 1, 6 and 11 establish the respective claim as a system yet the body of these claims read mostly like a method claim. It is unclear as to whether Applicant is claiming a system (apparatus) or method. As written, claims 1, 6 and 11 do not fall into either class. Correction is required. Claims 1, 6 and 11 are examined as system claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The preambles of claims 1, 6 and 11 establish each respective claim as a system yet the body of these claims read mostly like a method claim. It is unclear as to whether Applicant is claiming system or method. As written, claims 1, 6 and 11 are indefinite. Correction is required. 
Claims 1, 6 and 11 are examined as system claims based on the assumption that the preamble refers to these claims as a system and their dependents reference these claims as a system. 
Claims 1, 6 and 11 recite the limitation “wherein the improvement comprises:” in each preamble. There is insufficient antecedent basis for this limitation in the claims. 
Furthermore, use of the term “improvement” is improper. System (apparatus) preambles establish the purpose of the system. Current preambles are overly narrative in style.
Here’s an example: 
A system for creating an online interactive marketplace, the system comprising: 
a server (or processor);
non-transitory memory storing computer-readable instructions, executable by the processor to:
provide a computer-implemented application….;
execute a product module within said application …;
establish …;
disseminate …;
conclude …
Claims 17-25 recite the limitation “wherein the improvement comprises:” in the preamble. There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, use of the term “improvement” is improper. Method preambles establish the purpose of the method.
Here’s another example:
17. A method for conducting a real-time auction of a subscriber customer product, the method comprising: 
providing a network of subscribers….;
creating …
establishing …;
disseminating …;
concluding …
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-15 and 17-22 are rejected under 35 USC 102(a)(1) as being anticipated by Reid et al., US 201/70287019 “Reid.”
Reid teaches all the limitations of claims 1-15 and 17-22. For example, Reid discloses, see at least:
Regarding claim 6: In a system for creating an on-line interactive marketplace on a computer implemented network, for solicitation of network member participation in the auction, to effect the execution of wholesale transactions among network members, for the sale and purchase of used vehicles, between members, which are taken in-trade from a potential customer, toward the purchase of a vehicle from a network member or subscriber, wherein the improvement comprises:
A.    Providing a computer implemented application for subscribers access to a network having a community of interest in the wholesale sale and purchase of a customer’s vehicle to be taken in trade toward the purchase of a vehicle from a subscriber;
[0009] The system provides a way to quickly rate and grade a vehicle using a guided template on a smartphone, tablet, or other mobile device.  Once graded, a vehicle can be viewed against available market book and online resale values that are geo-specific, with final rating information based on the inspection pushed into a cloud of connected users in crowdsourced manner that allows users to respond with non-binding bids to purchase the vehicle, creating both a dynamic and real time valuation of that vehicle for trade in purposes, as well as access to a wholesale market for possible immediate resale, dealer trade, or other transfer and disposition of the vehicle. 
[0023] The system utilizes a quick and reliable vehicle condition grading system without the need for a detailed certified vehicle inspection that can be easily executed and shared with others through a cloud environment of data in a dealer wholesale market.  The grading system is shared and adopted by other dealers in the nationwide wholesale market so that a generally accepted method of normalized description and understanding of the vehicle can be quickly generated and shared.  Another component of the system is a shared wholesale market network that allows dealers to indicate an interest in specific types of vehicle.  Another component of the market is a method of broadcasting through a cloud technology environment the availability of a vehicle only to those dealers who have expressed an interest in that type of vehicle.  Another component of the system is the crowd sourcing of those interested dealers to establish an instantaneous and real time valuation of the vehicle through enabling responses through bids to purchase that vehicle.  The dealer can then use that information to establish an accurate valuation of the vehicle for trade in purposes. 
[0025] A user can use the mobile device 801 to scan or enter identification information about the vehicle 802, take images of the vehicle, and transmit the information to the system server 804 for instant appraisal/estimate information as well as other applications.  The mobile device can receive vehicle related information from one or more 3.sup.rd party services 807 directly or via the system server 804.  The system server 804 is also in communication with Dealer Network 805.  Dealer Network 805 comprises one or more vehicle dealers that participate in the system, and are willing to receive and send communication related to vehicles to other dealers on the network and also to mobile device such as mobile device 801. Please note: The user creates a vehicle profile for sale or trade-in.
B.    A Product module, with said application, for subscriber creation of a product specific appraisal, for a vehicle to be taken in trade by a subscriber in a transaction with a consumer, said vehicle specific appraisal having product specific information derived from said customer’s vehicle, preliminary to said transaction with said consumer, wherein said product specific appraisal includes:
[0027] One of the processes provided by the system is an ability to quickly obtain information about the vehicle 802 using the mobile device 801 in order to obtain appraisal, estimate, and valuation information about the vehicle.  This can be for the purposes of trade-in, purchase, or sale of the vehicle. 
(1) Information associated with objective information characteristic of physical and/or operational features of said customer’s vehicle,
[0064] … The system also defines a grade that can be used to provide a more reliable evaluation of the vehicle.  In the current art, grading schemes of a vehicle are typically excellent, good, fair, and poor.  There is little useful guidance in these grades and no meaningful way to compare two or more vehicles with the same grade.  One vehicle might be a "high" good while another might be a "low" good. 
[0065] The system solves this by defining a plurality of objective measures and metrics to yield a more meaningful grade of an inspected vehicle.  One of the features of the grading system is the use of Importance Points to weight Inspection Points in a plurality of categories associated with the inspection and evaluation of the vehicle.  Each vehicle is defined as having a plurality of Categories for inspection.  Each Category is comprised of a plurality of Inspection Points.  Each Inspection Point is assigned a grade based on the inspection.  The grade can be a letter grade (e.g. A, B, C, F, and the like), a numerical grade (e.g. 1-4, 1-5, 1-10, and the like) or some other indicator of grade.  In addition to the grade, each inspection point is assigned is assigned an Importance Point of 1, 2, or 3 in one embodiment, where the Importance Point represents the following: 
(2)    Information obtainable from said customer’s vehicle VIN number; and
[0028] FIG. 6 is a flow diagram illustrating the operation of the appraisal system in one embodiment in connection with FIGS. 1-5.  At step 601 the system is initiated and the Vehicle Identification Number (VIN) of the vehicle under consideration is acquired.  This may be accomplished a number of ways.  In one embodiment, the system can capture an image of the VIN to transmit to a VIN database to acquire vehicle information.  In other cases, a scanner or QR code reader may be utilized to acquire the VIN.  In another embodiment, the VIN may be entered manually into the mobile device for use in obtaining the related information about the vehicle. 
[0029] After acquisition, the VIN may then be provided to a database so that information about the vehicle can be obtained, such as make, model, year, trim package, and the like.  There are a number of databases that provide vehicle information based on the VIN.  The system can take advantage of some or all of these databases to populate necessary fields associated with the vehicle.  The vehicle information is then returned to the mobile device.
(3) Information derived from an inspection and subjective impression of said customer’s vehicle by a qualified appraiser, including a test drive of the used vehicle;
[0061] In one embodiment, the system includes a method for providing a trusted appraisal and grading of vehicles that can be relied on by the Dealer Network and 3.sup.rd parties.  In some cases, each valuation process obtains ll the information required for a trusted appraisal.  In other embodiments, the trusted appraisal is a different and more detailed inspection of the vehicle.  For example, the trusted appraisal may be done by a dealer, mechanic, automobile inspector, or other auto professional after acquiring a vehicle.  The trusted appraisal can use the mobile device to go through a checklist of questions, inspections, test drives, evaluations, images, and the like to generate a detailed appraisal and evaluation of the vehicle.  
C.    Establishing a vehicle product specific appraisal log upon said network for said customer’s vehicle to be taken in trade, said log being searchable and accessible to subscribers to said network;
[0061] … When that is performed, the trusted appraisal can be associated with the VIN of the vehicle and stored in database 904 so that if the vehicle is searched subsequently, the trusted appraisal will be provided. The vehicle can be marked with a physical indicator of the inspection, or a trusted appraisal indicator can be included with any digital representation of the vehicle, so that interested parties may retrieve the trusted appraisal data and use it in making decisions about the vehicle.
[0063] The data available to a consumer who accesses the trusted appraisal includes all images, video, audio notes, and data associated with the inspection and appraisal process.
D.    Disseminating said customer’s vehicle specific appraisal, in a real-time, to network subscribers, having profile preferences for said vehicle, concurrent with negotiating a consumer transaction involving a trade-in for said customer’s vehicle; and
[0048] … The system allows this to be done at any time after the appraisal process takes place.  The dealer may submit the vehicle for live bidding during the negotiation process of trade-in value of the vehicle by the vehicle owner, before the dealer has completed the trade-in of the vehicle.
[0055] FIG. 10 is a flow diagram illustrating the generation of an Agent by a member using the Agent Management Module 906 in one embodiment.  At step 1001 a member invokes the Agent API.  This provides a dashboard on the members computing device (mobile phone, tablet, pad, laptop, desktop, and the like) so that the member can define the parameters of the Agent to search for the desired vehicle.  At step 1002 the member defines the make and model of the desired vehicle.  At step 1003 the member defines the year or years of the model of interest.  The system allows the member to specify a single model year of vehicle or a range of model years as desired.  It may be that a dealer, member, or customer is looking for a specific vehicle and is not as constrained by the model year.  In other cases, the Agent is defined for a single model year of vehicle.  At this point, the system retrieves data associated with the vehicle make and model for those model years, and restricts subsequent choices of the agent to those actually available on that vehicle type. 
E. Concluding said consumer transaction involving said trade-in, wherein said customer’s vehicle is transferred from said customer to a subscriber on said network.
[0059] At step 1105 the system continues to track the vehicle to determine if it is still available and if there are still agent matches.  If the vehicle is not available, pursuant to decision block 1106, (such as by sale or other disposition). Please note: “Sale” indicates a vehicle was transferred. 
Regarding claim 7: Rejection is based upon the disclosures recited for parent claim 6. Server 804 is independent of Dealer Network 805 and 3rd Party Services 807, see at least Fig. 8.
Regarding claim 8: Rejection is based upon the disclosures recited for parent claim 6 and further disclosed by Reid:
[0046] A dealer in the network will create an Agent in the system that identifies vehicles of interest to that dealer.  The Agent may have an expiration date associated with it or it may be open ended.  The Agent may have information such as year, make, model, color, options, and grade as metrics defining the desired vehicle or vehicles.  The dealer can also establish a geographical zone of interest where the dealer considers only vehicles within the zone.  In one embodiment, the Agent may include a range of prices based on certain metrics, such as color, year, grade, options, and the like, so that an automatic appraisal of the vehicle can be provided. 
[0049] When the dealer submits the vehicle, the system identifies all other network dealers whose Agent matches the metrics of the vehicle at step 702.  At step 703 all network dealers whose Agents match the vehicle profile are alerted that a new vehicle is available. 
Regarding claim 9: Rejection is based upon the disclosures recited for parent claim 6. Appraisals are stored in a database and retrieved.
Regarding claim 10: Rejection is based upon the disclosures recited for parent claim 6 and further disclosed by Reid:
[0041] If the user desires a second appraisal/estimate, the user submits the  vehicle for bidding at step 608.  
[0048] FIG. 7 is a flow diagram illustrating the operation of crowdsourced appraisal in an embodiment of the system triggered by step 608 of FIG. 6.  When a dealer has completed the grading process on a vehicle, the dealer can then submit the vehicle to the cloud network of dealers at step 701 for a crowdsourced bidding for final valuation and appraisal.
Regarding claims 1-5: Rejections are based upon the disclosures recited for claim 6 and dependents of claim 6 reciting similar subject matter.
Regarding claims 11-15: Rejections are based upon the disclosures recited for claim 6 and dependents of claim 6 reciting similar subject matter.
Regarding claims 17-22: Rejections are based upon the disclosures recited for claim 6 and dependents of claim 6 reciting similar subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 16 and 23-25 are rejected under 35 USC 103 as being unpatentable over Reid, US 2017/0287019, in view of Weiss et al., US 2005/0187827 “Weiss.”
Rejection is based in part upon disclosures recited for claims 1, 6, 11 and 17 and further taught and/or suggested by Reid-Weiss. Although Reid does not expressly mention other types of items that can be appraised for trade-in or resale other than vehicles, e.g. cars, Weiss on the other hand would have taught vehicles as collectibles and other types of items as collectibles requiring appraisals.
In Weiss, see at least:
[0003] The invention relates to Internet services, and more particularly to a web site permitting users (both businesses and individuals) to manage inventories of their collectibles.  In the following specification and claims, the term "collectibles" shall mean any objects of personal property.  Therefore, "collectibles" include (i) secondary market items (i.e., an item traded or sold after its initial distribution and/or sale), (ii) antiquities, (iii) antiques (i.e., items 100 years old or older), (iv) vintage items, and (v) contemporary, current and modern items.  A collectible could be manufactured as a limited edition, or it could be mass produced.  A collectible could be an original issue/release, a reproduction or a reissue.  Collectibles include, but are not limited to, the following categories: Advertising, Americana (including Western and Native), Animals, Animation Art, Animation Characters, Antiques, Art, Autographed items, Autographs, Automobilia, Automobiles, … Coins, … Fine Art, … Jewelry, … Wine, World's Fair and Exposition items, and Writing Instruments.
[0045] FIG. 4 is a block diagram of the data structure of a user's inventory file 70.  The data structure includes a root node 71, which is the root node for the database classifications 72 of at least the classes and subclasses of the object instances in the user's inventory.  An object instance will be referred to simply as a "item".  The user's inventory includes items referred to as "have" items 73 (items that the user has) and "needed" 74 (items that the user wants to purchase).  The "have" items 73 are further subdivided into insured items 75 and items available for sale 76.  For example, the insured items include an instance number one of the first record object class 77 and an instance number two of record object number two 78.  The "need" items can include items or groups of items in a hierarchy of priority including items 79 to be procured first, items 80 to be procured last, and possibly additional items or groups of items of intermediate priority.  Each of the items 79 to be procured first, for example, could be procured immediately if the item is found to be available for sale by another user.  Each of the items 80 to be procured last, for example, could be procured only after the user has been notified that the item is available for sale and the user then gives further approval of the sale. 
[0049] The inventory "have it" function provides the user with an initial screen allowing for selection of category/subcategory.  Based on that category the user can choose how to view the database of collectibles.  While viewing the database of collectibles, the user may perform an inventory of the user's items, and also change how to view the database.  The user may click on a green "Have" oval next to each object class in the database of collectibles to inventory their collection.  Any item clicked on will assume the defaults in the user's profile unless modified by the user "detail it" function.  If the user's profile indicates selling of inventory is an interest, then an additional field of sales price will be entered.  If an item exists in a user's collection that is not listed in the database of collectibles, then the user can still enter the item into the user's inventory and/or make such item available for sale to other users, but the object class of the item is not available in the master database of collectibles until audited by a category specialist and "approved" for entry into the database, which would then enable other users to access this object class. 
[0079] In step 93, execution branches to step 94 if the user would like to appraise an item or items in his or her inventory.  Such items are ones that do not have a market price in the database.  In step 94, the user is directed to an appraisal service appropriate for the particular item.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of appraising collectibles, e.g. automobiles, coins, fine art, jewelry and/or vintage wine, as taught by Weiss would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Weiss to the teachings of Reid would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0095963 (Martin) March 28, 2019, discloses: Electronic Platform for Selling and Buying Used Vehicles: An electronic system for determining a state of at least one vehicle for sale, the system comprising: an electronic unique identifier associated with said at least one vehicle; an electronic sensing device associated with said at least one vehicle; said electronic sensing device comprising: at least one sensing element for acquiring in real-time information pertaining to a state of said at least one vehicle and acquiring in real-time information pertaining to the driving habits of an operator of said at least one vehicle; processing said acquired information to generate data pertaining to said at least one vehicle;
US 2016/0104222 (Savir et al.) April 14, 2016, discloses: System and Method for Selling and Buying Vehicles: [0010] In certain embodiments, the processor is operable to receive an acceptance of the marketplace offering price from the client device of the seller, schedule an inspection of the vehicle, generate vehicle listing data corresponding to the vehicle, and store the vehicle listing data in a database.  The processor may be further operable to receive, from an inspection client device, inspection data for the inspection of the vehicle, and store the inspection data with the vehicle listing data.  According to one embodiment, the marketplace offering price is a maximum between the retail prices and the trade-in prices.  The processor may be operable to present the vehicle for sale based on the vehicle listing data.  In another embodiment, the processor is operable to retrieve the vehicle listing data, and transmit the vehicle listing data to a client device of a buyer.
US 2014/0279868 (Astorg et al.) September 18, 2014, discloses: System and Method for Generating an Informational Packet for the Purpose of Marketing a Vehicle to Prospective Customers: [0003] The invention in at least one embodiment includes a system and/or method for collecting various aspects of vehicle data including inventory data from automobile dealerships, service history data, ownership history data, warranty data, original factory equipment data, invoice pricing data, vehicle images, financing data, and current retail value data, normalizing this data, and aggregating and storing the data in an relational database and file system in order to create customized presentations and analytical reports to help market vehicles to prospective customers.  The system in at least one embodiment provides all available information about a vehicle in a central repository allowing users to remotely access all available information about a vehicle quickly and be able to present this data in a customizable and meaningful way through an in-person presentation, via email communication, or via text messaging (or SMS).  The system in a further embodiment also confirms that all information is up-to-date, which ensures data accuracy while in a further embodiment preferences are used to determine which data source is to be given more credence when there is a disagreement in the information.
US 2012/0303474 (Sanel) November 29, 2012, discloses: Vehicle Trade Banking System: A vehicle trade banking system for dealers and wholesalers that buy and sell automobiles, boats, motorcycles, and other vehicles that uses an application software system that accepts, distributes and stores vehicle data, price quotation data and vehicle condition data to facilitate the banking of vehicle trade-ins allowing dealers to confirm a buyer for a trade-in and thereby accept a trade-in from a consumer interested in purchasing a newer vehicle from the dealer.
US 2003/0200151 (Ellenson et al.) October 23, 2003, discloses: System and Method for Facilitating the Real-Time Pricing, Sale and Appraisal of Used Vehicles: [0024] The present invention relates to a system and method for facilitating the real-time pricing, sale and appraisal of used vehicles.  In preferred embodiments of the invention, the invention relates to a computer-based system and method of collecting data supplied from buyers in constructing appraisal profiles, and for calculating, in real-time, a guaranteed price for a used vehicle having specific attributes as described by a seller based on the appraisal profiles.  In a preferred embodiment of the invention, the system is accessible by users (e.g. buyers, sellers) over the Internet.  A seller may be a vehicle dealer or a consumer, for example.  The present invention effectively facilitates an instant sale of a vehicle at a price which reflects the demand for the vehicle by different dealers in one or more geographical areas. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        June 5, 2021